DETAILED ACTION
	This office action is in response to the application filed on 9/23/2019 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US20170188222A1). 
As to claims 1, 12, and 19, Cooper teaches a system in an aerial vehicle for aiding a flight crew with aerial vehicle communication around an airdrome, the system comprising one or more processors configured by programming instructions on non-transient computer readable media, the system configured to: ([0072] fig. 2 shows an apparatus in a vehicle (airplane fig.1) with multiple processors for performing the methods of the disclosure)
cause, for each control tower (CT) at the airdrome, an interactive CT icon corresponding to the CT to be displayed on an airport moving map display (AMMD) or airdrome map displayed on a cockpit display that depicts the ground space at the ([0097]-[0098] describe a moving map with icons of each airport related device within range as shown in figure 1.)
receive flight crew selection of a CT via selection of the CT icon corresponding to the selected CT; ([0119] near the end of the paragraph the pilot can select a radio device on the display in order to receive more information)
generate a CT frequency list comprising a listing of frequencies associated with the airdrome and the selected CT and not including frequencies not associated with the selected CT; and ([0113]-[0119] a list of frequencies associated with the airport can be displayed including the control tower [0118])
cause the generated frequency list to be displayed on the AMMD or airdrome map responsive to selection of the selected CT icon.  ( [0112] if planning to land, the pilot may prefer to have all radio services related to an airport identified in chart form and located at or near the airport on the moving map display.  [0113] the list would be displayed on the moving map/display and [0119] would be highlighted)
As to claims 2 and 13, Cooper teaches the system of claim 1, wherein to generate the CT frequency list, the system is configured to: extract a list of frequencies for the airdrome from an avionics database or other source; ([0056]-[0057] a database is queried to determine the radio devices in the area and associated frequencies)
segregate the frequencies based on service and location; and ([0057] types of devices at a given location are determined from a database)
add the segregated frequencies that correspond to the selected CT to the CT frequency list.  ([0057] Desired information for one or more of those radio devices will be made available, including provided to the pilot, in various formats [0112] if planning to land, the pilot may prefer to have all radio services related to an airport identified in chart form and located at or near the airport on the moving map display. ) 
As to claims 3 and 14, Cooper teaches the system of claim 1, further configured to cause an active and/or tuned (active/tuned) frequency to be identified when the CT frequency list is displayed on the AMMD or airdrome map and ([0120] the selected frequency is highlighted in the list which is displayed on the moving map [0119])
the active/tuned frequency is one of the frequencies included in the CT frequency list.  ([0120] the selected frequency is highlighted in the list which is displayed on the moving map [0119])
As to claim 4, Cooper teaches the system of claim 3, wherein to cause the active/tuned frequency to be identified, the system is configured to cause a graphical element configured to highlight to be displayed around the active/tuned frequency.  ([0120] the selected frequency is highlighted in the list which is displayed on the moving map [0119])
As to claims 5 and 15, Cooper teaches the system of claim 1, further configured to cause an aerial vehicle radio to tune to a frequency on the CT frequency list responsive to flight crew selection of the frequency while the CT frequency list is displayed on the AMMD or airdrome map.  ([0120] frequency of the list above is first selected by the pilot and highlighted and the communications radio to tune to that frequency the list being displayed on the moving map [0119])
As to claims 6 and 16, Cooper teaches the system of claim 5, wherein to cause an aerial vehicle radio to tune to a frequency on the CT frequency list, the system is ([0120] frequency selected by pilot and the communications radio to tune to that frequency.)
to received feedback from the selected COM radio indicating the tuned to frequency when the selected COM radio has been tuned to the selected frequency.  ([0120] pilot select ATIS frequency …control module then prompts the pilot to listen to the ATIS. The pilot then receives the automated weather information from the ATIS radio)
As to claims 7 and 17, Cooper teaches the system of claim 6, further configured to cause the active/tuned frequency to be identified when the CT frequency list is displayed on the AMMD or airdrome map responsive to receiving feedback from the selected COM radio that the selected COM radio has been tuned to the selected frequency.  ([0120] the selected frequency is highlighted in the displayed list and if frequency is changing a different color or flashing is used therefore a solid highlighted frequency is the active frequency. [0061] an impaired radio device can change its normal color on the map to another color signifying impairment and then back to normal when the impairment ends.)
As to claim 8, Cooper teaches the system of claim 7, wherein to cause the active/tuned frequency to be identified, the system is configured to cause a graphical element configured to highlight to be displayed around the active/tuned frequency.  ([0120] the selected frequency is highlighted in the displayed list and if changing or a different color or flashing is used therefore a solid highlighted frequency is the active frequency)
As to claim 9, Cooper teaches the system of claim 1, further configured to cause each CT to be identified on an interactive chart and a tuned frequency associated with each CT to be identified.  ([0120] the selected frequency is highlighted in the displayed list and if changing or a different color or flashing is used therefore a solid highlighted frequency is the active frequency)
As to claims 10 and 18, Cooper teaches the system of claim 9, wherein to cause each CT to be identified on the interactive chart, the system is configured to cause a graphical element configured to highlight to be displayed around each CT symbol on the interactive chart; and ([0120] the selected frequency is highlighted in the displayed list and if changing or a different color or flashing is used therefore a solid highlighted frequency is the active frequency)
wherein to cause a tuned frequency associated with each CT to be identified, the system is configured to cause a graphical element configured to highlight to be displayed around each frequency on the interactive chart wherein the color of the graphical element configured to highlight for the tuned frequency and the associated CT are the same.  ([0120] he ATIS frequency of the list above is first selected by the pilot which causes "ATIS" or "135.8" or both to be highlighted)
As to claim 11, Cooper teaches the system of claim 9, wherein the interactive chart comprises an airport diagram.  ([0097] The list may be presented alphanumerically by itself or may be superimposed over a flight-related display such as a moving map.)



As to claim 20, Cooper teaches the system of claim 19, wherein a communication channel identifier comprises a communication frequency and/or a telephone number.  ([0097] the list may show only a single identifier from a data field for each radio device, for example its call sign (e.g. SWR for VOR 106) or frequency (113.2 for 106or more information as desired (e.g. as in FIGS. 4-6).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D. Sample (US20020065586A1) relates to the same invention as the claimed invention of the instant application without the moving map and therefore is relevant but not needed in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Elton Williams/Examiner, Art Unit 2465